     Case 2:20-cv-01665-JAM-KJN Document 48 Filed 06/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,,                                 No. 2: 20-cv-1665 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    KERN COUNTY SUPERIOR COURT, et
      al.,
15
                          Defendants.
16

17

18           Plaintiff is a state prisoner, proceeding pro se, with a civil rights action pursuant to 42
19   U.S.C. § 1983. Pending before the court is plaintiff’s application to utilize electronic filing.
20   (ECF No. 44.) For the reasons stated herein, plaintiff’s application is denied.
21           Local Rule 133(b)(2) provides that any person appearing pro se may not utilize electronic
22   filing except with the permission of the assigned Judge or Magistrate Judge. After reviewing
23   plaintiff’s application, the undersigned finds that plaintiff has not shown good cause to grant his
24   application to utilize electronic filing.
25           Accordingly, IT IS HEREBY ORDERED that plaintiff’s application for permission to
26   utilize electronic filing (ECF No. 44) is denied.
27   Dated: June 9, 2021
     Dr1665.den
28
                                                         1
